DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 30 November 2021.  The changes therein and corresponding remarks have been considered.
Claims 20-21 have been newly cancelled and claims 22-23 have been added via the amendment.  Therefore, claims 1-19 and 22-23 are pending in the application.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Per H. Larsen on 06 January 2022.
The application has been amended as follows: 
The claims have been amended as shown in the attached amendment (which further 


Allowable Subject Matter
Claims 2-19 and 22-23 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details associated with the attached amendment.  See also the attached interview summary.
In particular, although the previously cited Chien reference teaches a plurality of programming pulses for each of “A”, “B”, “C” and “D” in Fig. 2 (e.g., paragraph [0040] “The pulse sets (or groups) A, B, C, and D each comprise one or more pulses”), it does not teach or suggest the combination of all the limitations as recited in each of claims 1 and 11 as amended in the attached amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824